Citation Nr: 1626766	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  09-34 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel







INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from September 1988 to March 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

On his September 2009 substantive appeal, the Veteran requested the opportunity to testify at a hearing before a member of the Board.  In letters of October 2010 and March 2016, however, the Veteran withdrew his hearing request.  

This case was previously before the Board in July 2015.  At that time, the Board granted service connection for tinnitus, and it remanded his claim of service connection for hearing loss.  


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have hearing loss as defined by VA regulations.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard September 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Though no VA treatment records have been associated with the claims file, there is no indication that the Veteran has received treatment at VA health care facilities.  The Veteran also did not directly submit or provide releases for VA to obtain any private treatment records.  

The Veteran was provided VA medical examinations in November 2010 and March 2015.  These examinations, along with the expert medical opinions provided, are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history, they describe the Veteran's disability in sufficient detail so that the Board's evaluation is fully informed, and they contain reasoned explanations.  Thus, VA's duty to assist has been met.  

As noted above, the Board remanded this matter in July 2015.  Specifically, the Board directed that a new supplemental statement of the case (SSOC) be prepared and sent to the Veteran.  A review of the Veteran's claims file shows that he was provided an updated SSOC in October 2015.  As the requested development has been completed, the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Service Connection for Hearing Loss

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran's essential contention here is that he currently suffers from hearing loss related to his period of ACDUTRA.  In its previous decision, the Board acknowledged that the Veteran was exposed to noise during his period of ACDUTRA.  In contrast to his claim of service connection for tinnitus, though, his claim here fails because the evidence does not show that the Veteran currently suffers from hearing loss as defined for VA purposes.  

At a VA examination in November 2010, pure tone thresholds in decibels were recorded as follows: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
5
5
15
20
96
LEFT
0
5
0
20
15
96

The examiner concluded that the Veteran had normal hearing sensitivity in both ears.  

More recently, at a VA examination in March 2015, pure tone thresholds in decibels were recorded as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10
10
10
20
20
100
LEFT
10
10
10
25
30
100

The examiner again concluded that the Veteran had normal hearing sensitivity in both ears.  

In reviewing these results, neither VA examination revealed values that would constitute hearing impairment for either ear under 38 C.F.R. § 3.385.  The Veteran did not have an auditory threshold of 40 decibels or greater at any frequency, he did not have three or more thresholds at 26 decibels or greater in either ear, and his speech recognition scores were 96 percent or higher.  

Though the Veteran contends that he currently suffers from hearing loss, his statements alone are not competent evidence to diagnose this disability.  While the Veteran is competent to testify as to the particular symptoms and effects of his claimed hearing loss, the diagnosis of the disability itself requires specialized medical knowledge or training and is not susceptible to lay observation and comment, particularly considering VA's definition for hearing loss is based on audiometric testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  While the Veteran may be competent to report contemporaneous medical diagnoses, as described above, there is no medical evidence in the Veteran's file beyond the two VA examinations.  

Congress has specifically limited entitlement to disability benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  Therefore, because the evidence of record does not show that the Veteran currently has hearing loss for VA purposes during the pendency of the appeal, service connection for hearing loss must be denied.

In reaching the above conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, that doctrine is not applicable to the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hearing loss is denied. 




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


